Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 5-7 are pending and examined. Claims 1-4 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/12/2019 and 7/8/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Claim 5 recites the limitation “one or more analysis units”. For purposes of compact prosecution, the above limitation has been examined as any device capable of performing analysis, such as a detector or sensor.
Claim 5 recites the limitation, “a specimen rack input unit”. For purposes of compact prosecution, the above limitation has been examined as any region of space capable of receiving one or more specimen racks.
Claim 6 recites the limitations “a number-of-requested-items calculation unit”, “a load information calculation unit”, and “a load information comparison unit” as part of the control unit. For purposes of compact prosecution, the above limitations have been examined as part of the control unit, and therefore not requiring interpretation under 35 U.S.C. 112(f).
Claim 7 recites the limitation “an urgent specimen rack input unit”. For purposes of compact prosecution, the above limitation has been examined as any region of space capable of receiving one or more specimen racks.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a specimen rack transportation unit which transports the specimen rack between the specimen rack input unit and the analysis unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026] of the Pre-Grant Publication of the instant Application, US 2019/0317119 A1 (Akutsu et al., hereinafter “Akutsu”) teaches the specimen rack transportation unit being a belt conveyor, or a pawl and a guide member. For purposes of examination, the examiner will interpret the specimen rack transportation unit to be a belt conveyor, or a pawl and a guide member, and equivalents thereof. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, Ln. 4 recites “the specimen”. However, Claim 5 previous recites that one or more specimen containers each contain a specimen. Therefore, it appears that there can be one or more specimens, and it is unclear which specimen is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “each specimen”.
Claim 5, Lns. 4-5 recite, “the specimen container”. However, Claim 5 previously recites, “one or more specimen containers”. Therefore, it is unclear which specimen container is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the one or more specimen containers”.
Claim 5, Lns. 15-16 and Claim 6, Ln. 4 contain similar issues regarding the use of the term “the specimen container”, and are similarly rejected.
Claim 5, Ln. 6 recites, “the specimen rack”. However, claim 5 previously recites, “one or more specimen racks”. Therefore, it is unclear which specimen rack is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the one or more specimen racks”.
 Claim 5, Lns. 8-9, Claim 5, Ln. 16 and Claim 6, Ln. 4 contain similar issues regarding the use of the term “the specimen rack”, and are similarly rejected.
Claim 5, Ln. 7 recites, “the analysis unit”. However, claim 5 previously recites, “one or more analysis units”. Therefore, it is unclear which analysis unit is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the one or more analysis units”.
Claim 5, Ln. 9, Claim 5, Ln. 10, Claim 5, Ln. 16, Claim 5, Ln. 18, Claim 6, Ln. 5, and Claim 7, Lns. 5-6 contain similar issues regarding the use of the term “the analysis unit”, and are similarly rejected.
Claim 5, Ln. 13 recites, “each analysis device”. However, it is unclear if this is referring to the automatic analysis device of the preamble, or the one or more analysis units recited in Claim 5. Further, there is only a single automatic analysis device in the preamble, which would make it unclear how there could be multiple analysis devices to make “each analysis device” a viable limitation. For purposes of compact prosecution, the above limitation has been examined as, “each analysis unit”.
Claim 6, Lns. 10-11 recite, “a load information comparison unit which compares the load factor obtained by the load information calculation unit…”. However, this limitation is unclear, as the load information calculation unit does not obtain a load factor, but rather a load information. Further evidence of this function of the load information comparison unit can be found in [0026] of the Specification of the instant application, which states, “a load information comparison unit 46 that compares the calculation result (load information) obtained by the load information calculation unit 45 with a predetermined input-allowance value (set value) for each of the analysis devices 
Claim 6, Ln. 11 recites, “a predetermined set value”. However, it is unclear if this set value is the same as or different from the predetermined set value previously recited in Claim 5. For purposes of compact prosecution, the above limitation has been examined as, “the predetermined set value”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pub. No. 2014/0170023; hereinafter Saito, already made of record on the IDS received 7/8/2019).

Regarding claim 5, Saito discloses an automatic analysis device ([0001]). The device comprises: 
a specimen rack input unit which can hold one or more specimen racks on which one or more specimen containers each containing a specimen as an analysis target are mounted ([0024], see Fig. 1 at buffer 104 holding conveyed plural racks). 
([0024], see Fig. 1 at analysis section 105, [0056], multiple analysis sections may be placed along the conveyance path). 
A specimen rack transportation unit which transports the one or more specimen racks between the specimen rack input unit and the one or more analysis units ([0024], see Fig. 1 at conveyance line 102. The specimen rack transportation unit has been interpreted under 35 U.S.C. 112(f) as being a belt conveyor or a pawl and a guide member, and equivalents thereof, as shown in the Claim Interpretation section. As a conveyance line performs the same function as a belt conveyor, is interchangeable with a belt conveyor, and there is insubstantial difference between a conveyance line and a belt conveyor, a conveyance line is an equivalent of a belt conveyor. See MPEP 2183). 
A control unit which performs control such that the transportation of the one or more specimen racks from the specimen rack input unit to the one or more analysis units is stopped in a case where load information as information representing an operation status of the one or more analysis units is acquired for each analysis unit and there is an analysis unit of which the load information is greater than a predetermined set value ([0013], the conveyor moves samples from the buffer to the analysis unit when the number of analysis items that have not yet been sucked by the nozzle is smaller than the number of analysis items that can be conveyed, [0015], the number of analysis items that can be conveyed is a fixed number, [0069], see Fig. 4 at display showing the number of items which can be carried-in 402, [0054], a conveyance control unit determines whether racks can be conveyed to the analysis section, see Fig. 3 at conveyance control unit 304).
Saito fails to explicitly disclose that the load information of each analysis unit is obtained by the product of the number of analysis items, which correspond to non-processed dispensing processes among dispensing processes corresponding to predetermined analysis items with respect to the one or more specimen containers mounted on the one or more specimen racks transported to the one or more analysis units, and a load factor, which represents a time required for a dispensing process by a specimen dispensing mechanism of the one or more analysis units.
In regards to obtaining the load information of each analysis unit by multiplying the number of non-dispensed analysis items with a load factor representing a time required for a dispensing process of the one or more analysis units, Saito teaches obtaining a load information using a number of non-dispensed analysis items ([0013], [0015], [0054], [0069], see Fig. 4 at display showing the number of items which can be carried-in 402). Saito further teaches calculating a load information by multiplying the number of non-dispensed analysis items with the time necessary for one analysis cycle ([0071]-[0072], when the conveyance time is short, the formula for calculating the dispensing time is the number of non-dispensed items plus the number of washes necessary for avoiding carryover, multiplied by the time necessary for one analysis cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain the load information by the product of the number of non-dispensed analysis items with a load factor that represents a time required for a dispensing process of the one more analysis units. The ([0071]-[0072]).
Note: The instant claims recite large amounts of functional language (ex: “which can hold one or more specimen racks…”, “which analyze the specimen…”, “which transports the one or more specimen racks…”, etc.). However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the controlling section such as “programmed to…”, “configured to…”.
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of Saito to obtain the load information by the product of the number of non-dispensed analysis items with a load factor that represents a time required for a dispensing process of the one more analysis units providing the advantage of expressing the same load information as a unit of time rather than a number of analysis items yet to be dispensed provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).


Regarding claim 6, modified Saito discloses the automatic analysis device according to Claim 5. Modified Saito further discloses the control unit (see Claim 5 above at Saito teaching the control unit in [0054], Fig. 3). The control unit includes
	a load information calculation unit ([0038], a process of determining the number of remaining analysis items 206, see Fig. 2, [0054]), and 
	a load information comparison unit which compares the load information obtained by the load information calculation unit with the predetermined set value ([0038], see Fig. 2, [0054], [0069], see Fig. 4 at display showing the number of items which can be carried-in 402).
	Modified Saito fails to explicitly disclose:
That the control unit includes a number-of-requested-items calculation unit which acquires the number of analysis items which is predetermined for the one or more specimen containers mounted on the one or more specimen racks transported to the one or more analysis units, and
That the load information calculation unit calculates the number of analysis items corresponding to non-processed dispensing processes among the number of analysis items obtained by the number-of-requested-items calculation unit, and load factor representing a time required for a dispensing process.
	In regards to the control unit including a number-of-requested-items calculation unit that calculates a predetermined number of analysis items for each container in the racks, and the load information calculation unit calculating the number of non-dispensed analysis items based on the number of analysis items obtained by the number-of-requested items calculation unit, and a load factor representing a dispensing time, Saito teaches adding up a total number of items requested for each container in a rack, thereby arriving at a total number of items requested for all containers in the rack ([0043], a total of 22 items are requested for samples at the containers in positions 1-5 on the rack). Saito further teaches subtracting the already dispensed items in the rack to provide the number of analysis items that have yet to be dispensed ([0043], after subtracting the 7 already dispensed items in containers at positions 1 and 2, 15 items have yet to be dispensed for the containers at positions 3-5). Saito further teaches calculating a load information by multiplying the number of non-dispensed analysis items with the time necessary for one analysis cycle ([0071]-[0072], when the conveyance time is short, the formula for calculating the dispensing time is the number of non-dispensed items plus the number of washes necessary for avoiding carryover, multiplied by the time necessary for one analysis cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit and load information calculation unit of modified Saito so that the control unit includes a number-of-requested-items calculation unit that calculates a predetermined number of analysis items for each container in the racks, and the load information calculation unit calculates the number of non-dispensed analysis items based on the number of analysis items obtained by the number-of-requested items calculation unit, and a load factor representing a dispensing time. Saito teaches that predetermining the total number of analysis items for each container in a rack, and then subtracting the already dispensed items in the rack, will provide the number of analysis items that have yet to be dispensed, which is useful in determining the load information ([0043], after subtracting the 7 already dispensed items in containers at positions 1 and 2, 15 items have yet to be dispensed for the containers at positions 3-5, [0038]). Further, Saito teaches load information that uses an estimation of time based on multiplying the number of non-dispensed items based with a dispensing time, among other factors ([0071]-[0072]). Additionally, converting the load information based on the number of non-dispensed items, as in Saito, into a load information based on an estimation of time by multiplying the number of non-dispensed items with an estimate of the amount of time it takes to dispense each item is merely another way of expressing the same load information, and will result in the same performance of the control unit.

Regarding claim 7, modified Saito discloses the automatic analysis device according to Claim 5. Modified Saito further discloses: 
	an urgent specimen rack input unit which inputs a specimen rack on which a specimen container containing an urgent specimen is mounted ([0026], see Fig. 1 at emergency rack input entrance 113). 
	The control unit performs control such that the specimen rack input to the urgent specimen rack input unit is transported from the urgent specimen rack input unit to the one or more analysis units regardless of the magnitude between the predetermined set value and the load information ([0085], when emergency racks are input to the emergency rack input entrance, the rack is immediately conveyed to the analysis section. Further, see [0044], which shows that the highest priority emergency racks may be conveyed to the analysis section without determining the remaining number of analysis items).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tatsutani et al. (US Pub. No. 2011/0160899; hereinafter Tatsutani) teaches a sample rack transportation apparatus ([0009]).
	Takahashi et al. (US Pub. No. 2004/0208787; hereinafter Takahashi) teaches an automatic analyzer comprising a sample rack transportation apparatus ([0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Benjamin R Whatley/Primary Examiner, Art Unit 1798